UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The Putnam Fund for Growth and Income Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/09 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Advertising and marketing services (0.2%) Omnicom Group, Inc. 232,500 $7,905,000 Aerospace and defense (2.3%) Goodrich Corp. (S) 266,900 13,707,984 Lockheed Martin Corp. (S) 373,000 27,885,480 Northrop Grumman Corp. (S) 254,600 11,350,068 Raytheon Co. 672,300 31,564,485 United Technologies Corp. (S) 569,800 31,037,006 Automotive (0.2%) Ford Motor Co. (NON) (S) 1,155,410 9,243,280 Banking (9.7%) Bank of America Corp. 9,557,814 141,360,069 Bank of New York Mellon Corp. (The) 1,785,400 48,812,836 Citigroup, Inc. 8,808,521 27,923,012 JPMorgan Chase & Co. 3,283,182 126,894,984 PNC Financial Services Group, Inc. (S) 459,500 16,845,270 SunTrust Banks, Inc. (S) 1,198,975 23,380,013 U.S. Bancorp (S) 1,029,300 21,008,013 Wells Fargo & Co. (S) 2,971,179 72,675,038 Beverage (0.5%) Coca-Cola Co. (The) 253,200 12,619,488 Coca-Cola Enterprises, Inc. 639,100 12,008,689 Biotechnology (1.7%) Amgen, Inc. (NON) 1,070,300 66,690,393 Genzyme Corp. (NON) 338,000 17,538,820 Broadcasting (1.0%) CBS Corp. Class B 2,435,853 19,949,636 Liberty Media Corp. - Entertainment Class A (NON) (S) 1,000,500 27,983,985 Building materials (0.7%) Masco Corp. (S) 736,000 10,252,480 Owens Corning, Inc. (NON) (S) 1,396,700 25,671,346 Cable television (1.9%) Comcast Corp. Class A 760,500 11,301,030 DIRECTV Group, Inc. (The) (NON) 590,700 15,299,130 DISH Network Corp. Class A (NON) 1,691,800 28,676,010 Time Warner Cable, Inc. (S) 1,135,480 37,538,969 Chemicals (1.9%) Dow Chemical Co. (The) (S) 1,107,200 23,439,424 E.I. du Pont de Nemours & Co. (S) 2,252,600 69,672,918 Combined utilities (0.3%) El Paso Corp. (S) 1,304,700 13,125,282 Commercial and consumer services (0.6%) Alliance Data Systems Corp. (NON) (S) 569,500 29,044,500 Communications equipment (1.3%) Cisco Systems, Inc. (NON) 1,997,857 43,972,833 Nokia OYJ ADR (Finland) (S) 681,000 9,084,540 Qualcomm, Inc. 243,600 11,256,756 Computers (2.6%) Apple, Inc. (NON) 75,300 12,303,267 EMC Corp. (NON) 2,152,700 32,419,662 Hewlett-Packard Co. (S) 757,600 32,804,080 IBM Corp. 324,400 38,256,492 Lexmark International, Inc. Class A (NON) 470,000 6,805,600 Longtop Financial Technologies Ltd. ADR (China) (NON) 164,800 4,602,864 Conglomerates (3.0%) 3M Co. (S) 182,445 12,866,021 General Electric Co. (S) 7,245,920 97,095,328 Honeywell International, Inc. (S) 524,600 18,203,620 Tyco International, Ltd. 605,642 18,302,501 Construction (0.3%) Chicago Bridge & Iron Co., NV (Netherlands) 528,000 7,365,600 Eagle Materials, Inc. (S) 225,300 6,150,690 Consumer finance (0.4%) American Express Co. (S) 279,900 7,929,567 Capital One Financial Corp. (S) 349,000 10,714,300 Consumer goods (2.3%) Clorox Co. (S) 237,666 14,500,003 Energizer Holdings, Inc. (NON) 223,800 14,336,628 Estee Lauder Cos., Inc. (The) Class A 226,311 8,246,773 Kimberly-Clark Corp. 246,000 14,378,700 Newell Rubbermaid, Inc. (S) 2,030,700 26,135,109 Procter & Gamble Co. (The) (S) 631,800 35,071,218 Electric utilities (3.9%) American Electric Power Co., Inc. (S) 1,003,848 31,079,134 Edison International 1,122,300 36,272,736 Entergy Corp. 356,115 28,606,718 Exelon Corp. 401,023 20,396,030 Great Plains Energy, Inc. (S) 805,141 12,825,896 NV Energy, Inc. 1,293,000 14,869,500 PG&E Corp. (S) 1,163,200 46,958,384 Electrical equipment (0.6%) Emerson Electric Co. (S) 784,600 28,543,748 Electronics (1.4%) Integrated Device Technology, Inc. (NON) 1,790,273 12,120,148 Micron Technology, Inc. (NON) (S) 1,615,300 10,321,767 Texas Instruments, Inc. (S) 1,623,400 39,042,770 Tyco Electronics, Ltd. (Switzerland) (S) 363,700 7,808,639 Energy (oil field) (2.2%) Halliburton Co. 897,400 19,823,566 Schlumberger, Ltd. (S) 112,400 6,013,400 Smith International, Inc. (S) 982,200 24,682,686 Transocean, Ltd. (Switzerland) (NON) (S) 274,100 21,843,029 Weatherford International, Ltd. (China) (NON) (S) 1,825,900 34,253,884 Engineering and construction (0.2%) Fluor Corp. (S) 182,900 9,657,120 Food (1.4%) General Mills, Inc. 404,900 23,852,659 Kraft Foods, Inc. Class A 1,626,562 46,096,767 Forest products and packaging (0.2%) International Paper Co. 510,800 9,608,148 Health-care services (1.8%) AmerisourceBergen Corp. 1,643,800 32,415,736 Cardinal Health, Inc. (S) 442,432 14,732,986 McKesson Corp. 334,500 17,109,675 Omnicare, Inc. 208,800 4,984,056 WellPoint, Inc. (NON) (S) 340,300 17,913,392 Homebuilding (1.1%) Centex Corp. 999,700 10,906,727 D.R. Horton, Inc. (S) 1,109,500 12,859,105 M.D.C. Holdings, Inc. (S) 220,600 7,773,944 Pulte Homes, Inc. (S) 829,700 9,433,689 Toll Brothers, Inc. (NON) (S) 810,900 15,861,204 Insurance (6.7%) ACE, Ltd. (S) 1,052,700 51,645,462 Aflac, Inc. 1,412,800 53,488,608 Allstate Corp. (The) 812,700 21,869,757 Assured Guaranty, Ltd. (Bermuda) (S) 588,300 8,218,551 Berkshire Hathaway, Inc. Class B (NON) 7,972 25,354,946 Chubb Corp. (The) 515,775 23,818,490 Everest Re Group, Ltd. (S) 429,320 34,440,050 Loews Corp. 535,200 16,066,704 Marsh & McLennan Cos., Inc. 742,500 15,161,850 MetLife, Inc. 606,200 20,580,490 Prudential Financial, Inc. 231,000 10,226,370 Travelers Cos., Inc. (The) 923,400 39,770,838 XL Capital, Ltd. Class A 535,400 7,538,432 Investment banking/Brokerage (3.3%) Goldman Sachs Group, Inc. (The) (S) 499,893 81,632,527 Morgan Stanley (S) 1,387,500 39,543,750 State Street Corp. 868,900 43,705,670 Lodging/Tourism (0.9%) Marriott International, Inc. Class A (S) 498,373 10,734,954 Wyndham Worldwide Corp. (S) 2,355,380 32,857,551 Machinery (0.6%) Cummins, Inc. 263,000 11,311,630 Deere (John) & Co. (S) 219,900 9,618,426 Parker-Hannifin Corp. (S) 165,700 7,337,196 Media (2.3%) Time Warner, Inc. 1,248,900 33,295,674 Viacom, Inc. Class B (NON) (S) 1,375,400 31,854,264 Walt Disney Co. (The) (S) 1,840,100 46,223,312 Medical technology (3.5%) Baxter International, Inc. 460,400 25,952,748 Boston Scientific Corp. (NON) 4,186,787 44,966,092 Covidien PLC (Ireland) 577,767 21,845,370 Hospira, Inc. (NON) 1,334,500 51,284,835 Medtronic, Inc. 782,300 27,709,066 Metals (1.9%) Alcoa, Inc. (S) 1,475,200 17,348,352 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 566,300 34,147,890 Nucor Corp. 399,100 17,747,977 Steel Dynamics, Inc. 1,123,500 18,380,460 United States Steel Corp. (S) 211,766 8,417,699 Oil and gas (13.1%) Anadarko Petroleum Corp. (S) 512,300 24,692,860 BP PLC ADR (United Kingdom) (S) 643,800 32,215,752 Chevron Corp. 2,183,600 151,694,692 ConocoPhillips (S) 547,700 23,939,967 EOG Resources, Inc. (S) 168,500 12,474,055 Exxon Mobil Corp. 2,598,495 182,908,063 Marathon Oil Corp. 1,460,000 47,085,000 Newfield Exploration Co. (NON) 424,700 16,703,451 Nexen, Inc. (Canada) 1,120,500 23,317,605 Noble Energy, Inc. (S) 317,900 19,430,048 Occidental Petroleum Corp. (S) 942,014 67,203,279 Total SA ADR (France) 738,200 41,080,830 Pharmaceuticals (6.8%) Abbott Laboratories 829,000 37,296,710 Eli Lilly & Co. (S) 205,700 7,176,873 Johnson & Johnson (S) 1,246,100 75,875,029 Merck & Co., Inc. (S) 408,700 12,265,087 Pfizer, Inc. (S) 7,523,500 119,849,355 Schering-Plough Corp. (S) 694,800 18,419,148 Wyeth 1,377,000 64,099,350 Power producers (0.3%) AES Corp. (The) (NON) 1,378,600 17,632,294 Regional Bells (3.6%) AT&T, Inc. 3,767,400 98,818,902 Verizon Communications, Inc. (S) 2,505,259 80,343,656 Retail (5.4%) CVS Caremark Corp. 1,099,000 36,794,520 Gap, Inc. (The) (S) 959,800 15,663,936 Home Depot, Inc. (The) (S) 835,450 21,671,573 Kroger Co. 330,900 7,074,642 Lowe's Cos., Inc. 1,165,000 26,165,900 Macy's, Inc. (S) 1,661,400 23,110,074 Nordstrom, Inc. (S) 600,800 15,885,152 Staples, Inc. (S) 1,414,800 29,739,096 Supervalu, Inc. 869,600 12,896,168 Target Corp. 286,100 12,479,682 TJX Cos., Inc. (The) 463,100 16,778,113 Wal-Mart Stores, Inc. 821,400 40,971,432 Walgreen Co. (S) 221,600 6,880,680 Schools (0.2%) Apollo Group, Inc. Class A (NON) 135,600 9,361,824 Semiconductor (1.1%) ASM Holding NV (NY Reg Shares) (Netherlands) 490,200 12,750,102 Atmel Corp. (NON) 3,956,300 16,497,771 Formfactor, Inc. (NON) (S) 313,135 7,217,762 KLA-Tencor Corp. (S) 359,900 11,473,612 Lam Research Corp. (NON) (S) 176,300 5,299,578 Software (1.9%) Electronic Arts, Inc. (NON) (S) 740,400 15,896,388 Microsoft Corp. (S) 2,080,400 48,931,008 Parametric Technology Corp. (NON) (S) 1,135,736 14,662,352 Symantec Corp. (NON) 994,700 14,850,871 Telecommunications (1.0%) America Movil SAB de CV ADR Ser. L (Mexico) (S) 305,400 13,135,254 Motorola, Inc. 4,237,100 30,337,636 Sprint Nextel Corp. (NON) (S) 1,484,255 5,937,020 Tobacco (1.6%) Altria Group, Inc. (S) 1,388,300 24,336,899 Lorillard, Inc. 475,700 35,068,603 Philip Morris International, Inc. 471,000 21,948,600 Waste Management (0.3%) Waste Management, Inc. (S) 479,400 13,475,934 Total common stocks (cost $4,488,196,347) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 103,543 $9,551,842 Total convertible preferred stocks (cost $8,136,197) INVESTMENT COMPANIES (0.2%)(a) Shares Value KKR Private Equity Investors LP (Unit) (NON) 1,147,044 $7,799,899 Total investment companies (cost $6,512,834) PURCHASED OPTIONS OUTSTANDING (0.0%)(a) Expiration date/ Contract strike price amount Value Amgen, Inc. (Put) Aug-09/$57.50 401,049 $354,928 Total purchased options outstanding (cost $326,654) SHORT-TERM INVESTMENTS (19.7%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.54% and due dates ranging from August 3, 2009 to August 10, 2009 (d) $909,510,537 $909,473,183 Putnam Money Market Liquidity Fund (e) 57,728,543 57,728,543 Total short-term investments (cost $967,201,726) TOTAL INVESTMENTS Total investments (cost $5,470,373,758) (b) NOTES (a) Percentages indicated are based on net assets of $4,916,519,622. (b) The aggregate identified cost on a tax basis is $5,645,321,970, resulting in gross unrealized appreciation and depreciation of $693,576,635 and $524,205,998, respectively, or net unrealized appreciation of $169,370,637. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2009, the value of securities loaned amounted to $876,584,402. The fund received cash collateral of $909,473,183 which is pooled with collateral of other Putnam funds into 4 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $87,546 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $400,150,029 and $342,421,486, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (S) Securities on loan, in part or in entirety, at July 31, 2009. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $212,279,158 $ $ Capital goods 195,489,077 Communication services 321,387,607 Conglomerates 146,467,470 Consumer cyclicals 544,315,609 Consumer staples 361,607,970 Energy 749,362,167 Financials 990,605,597 Health care 678,124,721 Technology 408,378,862 Utilities and power 221,765,974 Total Common stocks $4,829,784,212 $ $ Convertible preferred stocks 9,551,842 Investment companies 7,799,899 Purchased options outstanding 354,928 Short-term investments 57,728,543 909,473,183 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of July 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Equity contracts $354,928 $ Total $354,928 $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009
